933 F.2d 275
NCNB TEXAS NATIONAL BANK, et al., Plaintiffs,Federal Deposit Insurance Corporation, Receiver of FirstRepublicBank Abilene, N.A., formerly known asInterFirst Bank Abilene, N.A., Plaintiff-Appellant,v.Wendell L. FENNELL and Celina T. Fennell, Defendants-Appellees.
No. 91-1208.
United States Court of Appeals,Fifth Circuit.
May 28, 1991.

Charles L. Black, Wagstaff, Alvis, Stubbeman, Seamster & Longacre, Abilene, Tex., for plaintiff-appellant.
Jeffrey Conner, Lubbock, Tex., for defendants-appellees.
Wendell L. Fennell & Celina T. Fennell, Abilene, Tex., pro se.
Appeal from the United States District Court for the Northern District of Texas;  Sam R. Cummings, Judge.
Before POLITZ, DAVIS, and BARKSDALE, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that appellant's motion for stay and injunction pending appeal of remand order is GRANTED.  Pursuant to 12 U.S.C. Sec. 1819(b)(2)(C), the FDIC may appeal the remand order at issue in its appeal to this court;  this is an exception to the general rule that remand orders are not reviewable.  See 28 U.S.C. Sec. 1447(d).  Accordingly, the remand should be stayed pending appeal.